Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                         DETAILED ACTION

1.This action is response to application filed on 03/01/2021. Claims 1-16 are pending.
                                       
                          Allowable Subject Matter
2. Claims 1, 7 and 13 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims as a whole. However, claims 1, 7 and 13 are not in allowance condition yet because of existing double patenting and 112 issues in those claims. 
3. For claim 1, U.S. 20170244985 to Masterson (hereinafter "Masterson’4985") teaches automated system for producing a live vide stream from a plurality of live video feeds filming a live event. The system automatically selects a live video stream to broadcast from the plurality of live video stream to a user interface based on the measurement (abstract, [0006]; [0019]; [0021]; [0052]), but Masterson’4985 does not teach determining a jump zone based upon at least one predetermined jump zone criteria, 9selecting a user account from a plurality of queued user accounts, each of the plurality of 10queued user accounts being associated with a user device physically located in the jump zone, 11stopping the live media stream from the at least one broadcasting device, and 12broadcasting another live media stream from the user device associated with the selected 13user account as claimed. 
4. For claim 7, U.S. 20170244985 to Masterson (hereinafter "Masterson’4985") teaches automated system for producing a live vide stream from a plurality of live video feeds filming a live event. The system automatically selects a live video stream to broadcast from the plurality of live video stream to a user interface based on the measurement (abstract, [0006]; [0019]; [0021]; [0052]), but Masterson’4985 does not teach determining a jump zone based upon predetermined jump zone criteria corresponding to 16the at least one of the plurality of broadcasting channels, 17wherein the jump zone of at least one of the plurality of broadcasting channels is 18determined based upon a physical location of the broadcasting user, 19defining the predetermined jump zone criteria corresponding to the at least one of the 20plurality of broadcasting channels as comprising a minimum distance from the broadcasting user and a maximum distance from the broadcasting user, Page 25 of 29selecting a next broadcasting user account from a plurality of queued user accounts, each of the plurality of queued user accounts being associated with a user device physically located in 3the jump zone, 4stopping the live media stream from the broadcasting device, and 5broadcasting another live media stream in the at least one of a plurality of broadcasting 6channels from the user device corresponding to the selected next broadcasting user account as claimed. 

5. For claim 13, U.S. 20170244985 to Masterson (hereinafter "Masterson’4985") teaches automated system for producing a live vide stream from a plurality of live video feeds filming a live event. The system automatically selects a live video stream to broadcast from the plurality of live video stream to a user interface based on the measurement (abstract, [0006]; [0019]; [0021]; [0052]), but Masterson’4985 does not teach determining a jump zone based upon at least one predetermined jump zone criteria, the 6jump zone comprising a physical geographic area, 7if the live media stream receives positive votes from at least half of the content viewing 8devices viewing the live media stream, then extending the live media stream by additional 9broadcasting time, 10stopping the live media stream, 11selecting a next broadcasting user account, the next broadcasting user account being 12associated with a user device physically located within the jump zone, and 13broadcasting a live media stream from the user device associated with the selected next 14broadcasting user account as claimed. 
                                    Claim objection
6. Claim 7 is objected to because of the following informalities:  there is typo error at “the at least one broadcasting device”. It recommends changing “the at least one broadcasting device” to “the broadcasting device”. Appropriate correction is required.

                      Claim rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




7. Claim 6 recites the limitation "the physical geographic region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
8. Claim 7 recites the limitation "the plurality of content viewing devices" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

                                                        Double patenting

9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1+2+3+6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1+2+4 of U.S. Patent No. U.S. 10368134; claims 7+8+9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 5+6 of U.S. Patent No. U.S. 10368134. Claim 13 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 10368134, although U.S. Patent No. U.S. 10368134 does not teach the live media stream comprising an initial amount of broadcasting time, but it would have been obvious to combine Muller et al. (U.S. 20170155973)’s idea of broadcasting on a pre-established schedule to a large audience (Muller [0042]) into Patent No. U.S. 10368134’s system to save resources and development time. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for streaming live media. 
Claims 1+2+6 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1+2+3 of U.S. Patent No. U.S. 10939176; claims 7-8 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 4-5 of U.S. Patent No. U.S. 10939176. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for streaming live media. 
	
The current application 17188501
U.S. 10368134
Explanation
1.A method for streaming live media, the method comprising: 

3broadcasting, via a broadcast management system, a live media stream from at least one 4broadcasting device over at least one network to a plurality of content viewing devices, the 5broadcast management system comprising a computer processor, memory, storage device and at 6least one network communication device for communication between the at least one broadcasting 7device and the plurality of content viewing devices, 

8determining a jump zone based upon at least one predetermined jump zone criteria, 9 
















     11stopping the live media stream from the at least one broadcasting device, 



       selecting a user account from a plurality of queued user accounts, each of the plurality of 10queued user accounts being associated with a user device physically located in the jump zone, and 12broadcasting another live media stream from the user device associated with the selected 13user account.
3. The method as recited in claim 1 further comprising, prior to stopping the live media 17stream, if the live media stream receives at least one positive vote, then extending the live media 18stream by an amount of time.
2. The method as recited in claim 1 wherein stopping the live media stream from the at least 15one broadcasting device is based upon an expiration of broadcasting time.

6. The method as recited in claim 1 further comprising defining the predetermined jump zone 4criteria as comprising a minimum distance from the at least one broadcasting device, and a 5maximum distance from the at least one broadcasting device; wherein the physical geographic 6region of the jump zone is defined as being within the minimum distance from the at least one 7broadcasting device and the maximum distance from the at least one broadcasting device.

7. A method for streaming live media, the method comprising: 9broadcasting, via a broadcast management system, a live media stream in at least one of a 10plurality of broadcasting channels, the live media stream being transmitted from a broadcasting 11device corresponding to a broadcasting user, the broadcast management system comprising a 12computer processor, memory, storage device and at least one network communication device for 13communication between the at least one broadcasting device and the plurality of content viewing 14devices, 15determining a jump zone based upon predetermined jump zone criteria corresponding to 16the at least one of the plurality of broadcasting channels, 17wherein the jump zone of at least one of the plurality of broadcasting channels is 18determined based upon a physical location of the broadcasting user, 19defining the predetermined jump zone criteria corresponding to the at least one of the 20plurality of broadcasting channels as comprising a minimum distance from the broadcasting user 21 and a maximum distance from the broadcasting user, Page 25 of 291 selecting a next broadcasting user account from a plurality of queued user accounts, each 2 of the plurality of queued user accounts being associated with a user device physically located in 3the jump zone, 4stopping the live media stream from the broadcasting device, and 5broadcasting another live media stream in the at least one of a plurality of broadcasting 6channels from the user device corresponding to the selected next broadcasting user account.




9. The method as recited in claim 7 further comprising, prior to stopping the live media 10stream, if the live media stream receives at least one positive vote, then extending the live media 11stream by an amount of time.








8. The method as recited in claim 7 wherein stopping the live media stream is based upon an 8expiration of broadcasting time.

The current application 17188501
1.A method for streaming live media, the method comprising: 3broadcasting, via a broadcast management system, a live media stream from at least one 4broadcasting device over at least one network to a plurality of content viewing devices, the 5broadcast management system comprising a computer processor, memory, storage device and at 6least one network communication device for communication between the at least one broadcasting 7device and the plurality of content viewing devices, 8determining a jump zone based upon at least one predetermined jump zone criteria, 9selecting a user account from a plurality of queued user accounts, each of the plurality of 10queued user accounts being associated with a user device physically located in the jump zone, 11stopping the live media stream from the at least one broadcasting device, and 12broadcasting another live media stream from the user device associated with the selected 13user account.





2. The method as recited in claim 1 wherein stopping the live media stream from the at least 15one broadcasting device is based upon an expiration of broadcasting time.

6. The method as recited in claim 1 further comprising defining the predetermined jump zone 4criteria as comprising a minimum distance from the at least one broadcasting device, and a 5maximum distance from the at least one broadcasting device; wherein the physical geographic 6region of the jump zone is defined as being within the minimum distance from the at least one 7broadcasting device and the maximum distance from the at least one broadcasting device.



7. A method for streaming live media, the method comprising: 9broadcasting, via a broadcast management system, a live media stream in at least one of a 10plurality of broadcasting channels, the live media stream being transmitted from a broadcasting 11device corresponding to a broadcasting user, the broadcast management system comprising a 12computer processor, memory, storage device and at least one network communication device for 13communication between the at least one broadcasting device and the plurality of content viewing 14devices, 15determining a jump zone based upon predetermined jump zone criteria corresponding to 16the at least one of the plurality of broadcasting channels, 17wherein the jump zone of at least one of the plurality of broadcasting channels is 18determined based upon a physical location of the broadcasting user, 19defining the predetermined jump zone criteria corresponding to the at least one of the 20plurality of broadcasting channels as comprising a minimum distance from the broadcasting user and a maximum distance from the broadcasting user, Page 25 of 29 selecting a next broadcasting user account from a plurality of queued user accounts, each of the plurality of queued user accounts being associated with a user device physically located in 3the jump zone, 4stopping the live media stream from the broadcasting device, and 5broadcasting another live media stream in the at least one of a plurality of broadcasting 6channels from the user device corresponding to the selected next broadcasting user account.  











78. The method as recited in claim 7 wherein stopping the live media stream is based upon an 8expiration of broadcasting time.

1. A dynamic live media streaming method comprising: 
broadcasting, via a broadcast management system, a live media stream from at least one broadcasting device over at least one network to a plurality of content viewing devices, the broadcast management system comprising a computer processor, memory, storage device and at least one network communication device for communication between the at least one broadcasting device and the plurality of content viewing devices, 
determining a jump zone based upon at least one predetermined jump zone criteria, the jump zone comprising a physical geographic region where a next broadcasting device must be located, 
prior to stopping the live media stream from the at least one broadcasting device: receiving a live vote from at least one of the plurality of content viewing devices for the live media stream, and determining if additional broadcasting time is warranted based upon a number of positive votes received and attributed to the live media stream from the at least one broadcasting device, 

stopping the live media stream from the at least one broadcasting device, 


       
  selecting the next broadcasting device in the jump zone, and broadcasting a live media stream from the next broadcasting device.












2. The method as recited in claim 1 wherein stopping the live media stream from the at least one broadcasting device is based upon an expiration of broadcasting time.
4. The method as recited in claim 1 further comprising defining the predetermined jump zone criteria as comprising a minimum distance from the at least one broadcasting device, and a maximum distance from the at least one broadcasting device; wherein the physical geographic region of the jump zone is defined as being within the minimum distance from the at least one broadcasting device and the maximum distance from the at least one broadcasting device.
5. A live media streaming method comprising: broadcasting, via a broadcast management system, a live media stream in at least one of a plurality of themed broadcasting channels, the live media stream being transmitted from a broadcasting device corresponding to a broadcasting user, the broadcast management system comprising a computer processor, memory, storage device and at least one network communication device for communication between the at least one broadcasting device and a plurality of content viewing devices, determining a dynamic jump zone based upon predetermined jump zone criteria corresponding to the at least one of the plurality of themed broadcasting channels, the dynamic jump zone comprising a physical geographic region, wherein the dynamic jump zone of at least one of the plurality of broadcasting channels is determined based upon a location of the broadcasting user, defining the predetermined jump zone criteria corresponding to the at least one of the plurality of themed broadcasting channels as comprising a minimum distance from the broadcasting user and a maximum distance from the broadcasting user; wherein the physical geographic region is defined as being within the minimum distance and the maximum distance, selecting a next broadcasting user corresponding to a location within the physical geographic region of the dynamic jump zone, prior to broadcasting the live media stream from the next broadcasting device, stopping the live media stream from the broadcasting device, prior to stopping the live media stream from the broadcasting device: receiving a live vote from at least one of the plurality of content viewing devices; the live vote being attributed to the live media stream being transmitted from the broadcasting device, and determining if additional broadcasting time is warranted based upon a number of positive votes received from the at least one of the plurality of content viewing devices, and broadcasting a live media stream in the at least one of a plurality of themed broadcasting channels from a next broadcasting device corresponding to the next broadcasting user.
6. The method as recited in claim 5 wherein stopping the live media stream is based upon an expiration of broadcasting time.

U.S. 10939176
1. A dynamic live media streaming method comprising: broadcasting, via a broadcast management system, a live media stream from at least one broadcasting device over at least one network to a plurality of content viewing devices, the broadcast management system comprising a computer processor, memory, storage device and at least one network communication device for communication between the at least one broadcasting device and the plurality of content viewing devices, determining a jump zone based upon at least one predetermined jump zone criteria, the jump zone comprising a physical area where a next broadcasting device must be located, selecting the next broadcasting device that is physically located in the jump zone, stopping the live media stream from the at least one broadcasting device based on a collection of votes attributed to the live media stream, and broadcasting another live media stream from the next broadcasting device.
2. The method as recited in claim 1 wherein stopping the live media stream from the at least one broadcasting device is based upon an expiration of broadcasting time.
3. The method as recited in claim 1 further comprising defining the predetermined jump zone criteria as comprising a minimum distance from the at least one broadcasting device, and a maximum distance from the at least one broadcasting device; wherein the physical geographic region of the jump zone is defined as being within the minimum distance from the at least one broadcasting device and the maximum distance from the at least one broadcasting device.
4. A live media streaming method comprising: broadcasting, via a broadcast management system, a live media stream in at least one of a plurality of broadcasting channels, the live media stream being transmitted from a broadcasting device corresponding to a broadcasting user, the broadcast management system comprising a computer processor, memory, storage device and at least one network communication device for communication between the at least one broadcasting device and a plurality of content viewing devices, determining a jump zone based upon predetermined jump zone criteria corresponding to the at least one of the plurality of broadcasting channels, the jump zone comprising a physical region, wherein the jump zone of at least one of the plurality of broadcasting channels is determined based upon a location of the broadcasting user, defining the predetermined jump zone criteria corresponding to the at least one of the plurality of broadcasting channels as comprising a minimum distance from the broadcasting user and a maximum distance from the broadcasting user; wherein the physical region is defined as being within the minimum distance and the maximum distance, selecting a next broadcasting user corresponding to a location within the physical region of the jump zone, prior to broadcasting the live media stream from the next broadcasting device, stopping the live media stream from the broadcasting device, and broadcasting another live media stream in the at least one of a plurality of broadcasting channels from a next broadcasting device corresponding to the next broadcasting user.
5. The method as recited in claim 4 wherein stopping the live media stream is based upon an expiration of broadcasting time.


























































































“user device associated with queued user account” read on ‘next broadcasting device’ 









                                                     Conclusions
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452